—In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Nassau County (Mosca, J.), entered October 2, 1990, which denied her objections to an order of the same court (O’Shea, H.E.), dated December 27, 1989, which awarded her the sum of only $2,000 for attorney’s fees.
Ordered that the order is affirmed, without costs or disbursements.
Taking into account the various factors to be considered in the making of an award of counsel fees including, among other factors, the parties’ ability to pay, the nature and extent of the services rendered, the complexity of the issues involved, and counsel’s experience, ability and reputation (see, Matter of Getman v Getman, 156 AD2d 686; Shrauger v Shrauger, 146 AD2d 955; McCann v Guterl, 100 AD2d 577; Sampson v Glazer, 109 AD2d 831), we find that an award of $2,000 was not an improvident exercise of discretion (see, Family Ct Act § 438 [a]; Matter of McCullough v Falardeau, 184 AD2d 989; Peltz v Peltz, 170 AD2d 443; Taylor v Taylor, 122 AD2d 134). Sullivan, J. P., Balletta, O’Brien and Santucci, JJ., concur.